Exhibit 10.7

Executive Officer Separation Agreement

THIS EXECUTIVE OFFICER SEPARATION AGREEMENT (the “Separation Agreement”) is made
and entered into and is effective as of this 1st day of March, 2010 (the
“Effective Date”) by and between AMERISAFE, INC. (herein the “Employer”) and
David O. Narigon (herein “Employee”) and for good and valuable consideration
including the mutual covenants contained herein, Employer and Employee agree as
follows:

RECITALS

WHEREAS, Employee has been employed by Employer in the position of Executive
Vice President, Claims and Premium Audit pursuant to an Executive Officer
Employment Agreement entered into by and between Employer and Employee.

WHEREAS, Employee and Employer have agreed upon a mutual separation of
Employee’s employment and are entering into this Separation Agreement in order
to effectuate same.

WHEREAS, Employee and Employer are entering into this Separation Agreement in
order to resolve any and all outstanding disputes that may exist or that could
arise between Employee and Employer in connection with Employee’s separation of
employment and in connection with any rights and obligations that may exist or
which may be in dispute under the Executive Officer Employment Agreement.

WHEREAS, Employer and Employee acknowledge that the terms and conditions of this
Separation Agreement are fair and reasonable and promote the respective best
interests of Employer and Employee.

NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants contained herein, Employer and Employee agree as follows:

AGREEMENT

 

1. TERMINATION OF EMPLOYMENT. In consideration of the mutual promises and
covenants contained in this Separation Agreement, Employer’s employment of
Employee is terminated by Employee’s resignation effective as of March 15, 2010.

 

2. PAYMENTS. Subject to Employee’s compliance with the provisions of this
Separation Agreement, and subject to the terms contained in this Separation
Agreement, Employer will pay Employee or provide Employee with the following
benefits in connection with the termination of his employment with Employer (the
“Separation Benefits”):

 

  A. Separation Payments.

 

  1. On the Effective Date of this Separation Agreement, Employer shall pay
Employee for all salary or wages and any accrued vacation due through the
Effective Date.

 

Page 1 of 10



--------------------------------------------------------------------------------

  2. Additionally and in consideration of Employee’s obligations under this
Separation Agreement, Employer shall pay to Employee the total gross amount of
Three Hundred Twenty-Nine Thousand One Hundred Eighty-One and No/100s Dollars
($329,181.00), to be paid in Twenty-Four (24) equal bi-weekly installments of
Thirteen Thousand Seven Hundred Fifteen and 88/100s ($13,715.88), subject to all
applicable withholdings (such as state and federal income tax, Social Security
and Medicare taxes and all other required withholdings) and in accordance with
Employer’s customary payroll procedures. The first installment of the Separation
Payment will be processed during Employer’s first payroll period beginning more
than eight (8) days after receipt of a fully executed Separation Agreement.

 

  3. Additionally and in consideration of Employee’s obligations under the
Separation Agreement, Employer shall pay to Employee the total gross amount of
Seventy-Six Thousand Five Hundred and No/100s ($76,500.00) that will be paid in
one lump sum on or before March 15, 2010. This amount is subject to all
applicable withholdings (such as state and federal income tax, Social Security
and Medicare taxes and all other required withholdings).

 

  B.

COBRA Rights. Commencing on the Effective Date, Employee may be entitled to
group health insurance continuation benefits pursuant to the relevant provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985 and any other
statutory health insurance rights at his sole cost and expense. Separate notice
of COBRA rights and an election form will be provided to Employee, as
applicable. In the event that Employee timely elects COBRA continuing coverage,
Employer will pay or reimburse Employee the actual cost of COBRA continuing
health coverage premiums incurred and to be paid by Employee for up to a maximum
of twelve (12) months from the Effective Date. If Employee does not timely elect
COBRA continuing coverage, Employer shall not have any payment or reimbursement
obligations. If Employee discontinues or cancels COBRA continuing coverage or if
COBRA continuing coverage is otherwise terminated prior to the maximum period of
twelve (12) months, Employer shall not have any further payment or reimbursement
obligations. If Employee’s COBRA continuing coverage remains in effect for
twelve (12) months, then Employer shall not have any further obligation beyond
the twelve (12) month maximum period for any further payment or reimbursement
obligations and any and all premiums and costs associated with COBRA continuing
coverage beyond the maximum twelve (12) month period shall be the sole
responsibility of Employee. In the event that Employee becomes eligible for
health care coverage under any other group health plan (including any employer
sponsored plans), Employer’s payment and reimbursement obligations shall end on
the date that Employee

 

Page 2 of 10



--------------------------------------------------------------------------------

 

becomes eligible for such other health care coverage, regardless of whether
Employee elects such other health care coverage. To the extent that any COBRA
subsidies or other COBRA reductions or offsets to premiums apply during the
pendency of any payment obligations of Employer, Employer shall be entitled to
such subsidies, offsets and reductions.

 

  C. Benefit Plans. To the extent that Employee participated in any employee
welfare benefit plans, retirement plans, 401(k) plans, profit sharing plans,
employee welfare pension plans, deferred compensation plans, stock option plans
or any other similar benefit program, Employee’s right to continue
participation, vesting, distribution or other rights shall be governed and
controlled by the specific terms, conditions and requirements of such plans. Any
other applicable required notices to Employee will be separately provided.
Employee acknowledges that he will refer to plan documents for further
information concerning any rights under such plans.

 

  D. Set-off. All amounts payable by Employer hereunder shall be subject to
claims of set-off, counterclaim, recoupment, or other right Employer or any of
its Affiliates may have against Employee, including, specifically, any breach of
the terms of this Separation Agreement. Employer acknowledges that as of the
Effective Date it has no actual knowledge of any such claims.

 

  E. Death. If Employee dies prior to the payment of any of the amounts set
forth in this Section, said amounts will be paid in accordance with applicable
law. In such event, Employee’s group health insurance benefits shall be
terminated in accordance with the plan’s procedures in the event of death of an
employee or under applicable law.

 

  F. No Other Benefits. Except as expressly set forth in this Section, Employee
shall not be entitled to any other payments or benefits from Employer or to
participate in any Employee benefit program of the Employer on or after the
Effective Date. Employee agrees that Employee has received full reimbursement
for all business expenses owed to Employee by the Employer.

 

3. PROTECTION OF INTERESTS.

 

  A. Confidentiality and Non-Disclosure. Employee acknowledges that his position
with Employer was one of the highest trust and confidence, both by reason of
Employee’s position and by reason of Employee’s access to and contact with trade
secrets and confidential and proprietary business information of Employer, as
well as information technology, during the term of the Employee’s employment.

 

Page 3 of 10



--------------------------------------------------------------------------------

Therefore, in consideration of the payments to be made by Employer to Employee
hereunder, Employee covenants and agrees as follows:

 

  i. Employee will use his best efforts to protect and safeguard, and shall not
use, directly or indirectly, for Employee’s own benefit or for the benefit of
another, any Confidential Information (as hereinafter defined); and

 

  ii. Employee shall not disclose to any person or entity any Confidential
Information, either directly or indirectly, whether or not for compensation or
other remuneration, except as may be required by law.

As used in this Separation Agreement, the term “Confidential Information” shall
include, but is not limited to, all business information, proprietary
information and trade secrets of any nature which was maintained, generated,
received, acquired or accessed by Employee during his term of employment and
which is confidential in nature or is not generally known by the public or by
third parties. “Confidential Information” also includes, without any
limitations, the following: financial information, budgets, plans, data, trade
secrets, computer software, information technology, technical information,
research and development, product information, service information, processes,
customer lists, consumer information, customer data, pricing information, sales
information, marketing information, bid information, job or project information,
contracts, insurance information, underwriting information, audit information,
claims information, policy information, data processing, processes, formulas,
designs, drafts, drawings, systems, specifications, means, methods, techniques,
protocols, compilations, intellectual property, inventions and improvements,
operational methods, business plans and strategies, market information, supplier
information, vendor information, personnel matters and records, and any and all
other matters, information and documentation that is sensitive, business,
proprietary or confidential in nature. “Confidential Information” also includes
any and all items that would be designated as trade secrets under any applicable
federal or state law.

Additionally, Employee acknowledges and affirms that the confidentiality
obligations set forth in Section 8 of the Executive Officer Employment Agreement
entered into between Employer and Employee shall remain in effect and shall
continue to be binding on Employee and said obligations shall survive Employee’s
separation of employment with Employer. Employee expressly agrees to comply with
any and all such confidentiality obligations in addition to any and all
confidentiality obligations set forth in this Separation Agreement.

 

  B.

Non-Disparagement. In consideration of the payments to be made by Employer to
Employee hereunder, Employee agrees that he shall make no statements, remarks or
comments, orally or in writing, publicly or privately, to any third party that
would constitute actionable defamation with regard to Employer, its Affiliates,
related companies, or any of their current or former respective management,
officers, directors, shareholders, members, employees, agents, or
representatives, or any of their products, services, divisions, or Employer’s
business. In consideration of Employee’s obligations under this agreement,
Employer agrees, on behalf of itself and its subsidiaries, that it shall refrain
from

 

Page 4 of 10



--------------------------------------------------------------------------------

 

making any statements or comments to any third party that would constitute
actionable defamation with regard to Employee. Notwithstanding the foregoing,
neither Employer nor Employee will be restricted from providing information
about the other as required by a court or governmental agency or by applicable
law.

 

  C. Injunction. Employee acknowledges and agrees that if he shall violate any
of the provisions of this Section 3 with respect to non-disclosure,
confidentiality and non-disparagement, Employer and its Affiliates would sustain
irreparable harm and, therefore, in addition to any other remedies which
Employer may have under this Separation Agreement or as otherwise provided by
law, Employer shall be entitled to an injunction to be issued by any court of
competent jurisdiction restraining Employee from committing any such violation
under this Separation Agreement. Employee agrees that Employer shall be entitled
to injunctive relief without proof of irreparable harm and that Employer shall
have the right to seek any and all other available relief and damages and that
all available remedies shall be cumulative and not exclusive. Employer
acknowledges and agrees that if it or its subsidiaries violate Section 3(B)
Employee would sustain irreparable harm and, therefore, in addition to any other
remedies which Employee may have under this Separation Agreement or as otherwise
provided by law, Employee shall be entitled to an injunction to be issued by any
court of competent jurisdiction restraining Employer or its subsidiary from
committing any such violation under this Separation Agreement. Employer agrees
that Employee shall be entitled to injunctive relief without proof of
irreparable harm and that Employee shall have the right to seek any and all
other available relief and damages and that all available remedies shall be
cumulative and not exclusive.

 

  D.

Employee Release of Claims. In consideration of the payments to be made by
Employer to Employee hereunder, as recited hereinabove, Employee hereby releases
and forever discharges Employer, and any of its present, former and future
partners, Affiliates, direct and indirect parents, subsidiaries, successors,
directors, officers, shareholders, partners, joint venturers, members, insurers,
affiliates, guarantors, investors, employees, agents, managers, representatives,
consultants, independent contractors, attorneys, predecessors and assigns
(collectively, the “Released Parties”), from any and all claims, actions and
causes of action arising out of, related to or in any way associated with
Employee’s employment and separation of employment with Employer, including
Employee’s rights to any compensation or benefits from the Released Parties in
connection with his employment and separation of employment, other than that
which is expressly set forth herein, whether such claims are known or unknown,
asserted or unasserted, anticipated or unanticipated or arising in tort,
contract, law, or equity and including, but in no way limited to, any and all
claims for violation of any federal, state or local law or regulation which are
in any way related to employment matters, benefit matters and compensation
matters with respect to the Released Parties. This release includes, without
limitation, any and all claims,

 

Page 5 of 10



--------------------------------------------------------------------------------

 

causes of action, rights of action, damages and amounts related to any past,
present and future damages, future costs and expenses whatsoever, loss of
income, economic damages, compensation, distributions, emotional damages, damage
to reputation, physical damages, personal injuries, loss of commissions, loss of
profits, back pay, future pay, loss of bonuses, loss of benefits, defamation
damages, incidental damages, consequential damages, general damages, special
damages, compensatory damages, any consequence of the foregoing and any and all
damages of whatsoever kind and character, including any and all claims for
punitive damages, exemplary damages, liquidated damages, treble damages,
stipulated damages, double damages and multiple damages and for the recovery of
penalties, fines, costs and attorney’s fees. This release also includes, but is
in no way limited to, any and all claims under the following provisions of law:
Title VII of the Civil Rights Act of 1964 (as amended by the Civil Rights Act of
1991); Fair Labor Standards Act (FLSA); Employee Retirement Income Security Act
of 1974 (ERISA); Consolidated Omnibus Budget Reconciliation Act (COBRA);
Americans With Disabilities Act (ADA); Family and Medical Leave Act (FMLA);
Health Insurance Portability & Accountability Act (HIPAA); National Labor
Relations Act (NLRA); Occupational Safety and Health Act (OSHA); Ledbetter Fair
Pay Act (LFPA); the Age Discrimination in Employment Act (ADEA); Older Worker
Benefit Protection Act (OWBPA); Worker Adjustment Retraining and Notification
Act (WARN); Uniform Services Employment and Reemployment Rights Act (USERRA);
Executive Order 11246; Fair Credit Reporting Act (FCRA); state workers
compensation laws (save and except any pending workers compensation claims);
state discrimination laws (including La.R.S. 23:301, et seq.); state tort laws;
state laws of obligations or contracts; state wage payment statutes (including
La.R.S. 23:631, et seq.); state unfair and deceptive trade practice statutes;
state and federal whistleblower statutes; and any and all federal, state and
local laws and ordinances related to or in any way associated with employment,
discharge of employment, separation from employment, compensation, benefits and
any matters related thereto. Employee acknowledges that the above list is
illustrative only and is not an exclusive listing of laws, regulations and
ordinances to which the release applies. This release does not pertain to
liability for wrongful actions by Employer occurring after its effective date.

Employee further releases and forever discharges Employer from any and all
claims, causes of action, rights, demands and amounts arising out of, related
to, or in any way associated with the Executive Officer Employment Agreement
entered into between Employer and Employee. This includes, but is in no way
limited to, any and all contractual payments, contractual obligations,
compensation, distributions, bonuses and any and all other amounts that may be
due and owing and to which Employee may assert are due and owing under the terms
of said Executive Officer Employment Agreement. Employee agrees that he will not
assert against Employer (and the Released Parties) any claims, rights or causes
of action pursuant to, arising out of or in any way related to the Executive
Officer Employment Agreement.

 

Page 6 of 10



--------------------------------------------------------------------------------

  E. Employee acknowledges that he has been given a full and fair opportunity to
review this Separation Agreement and he has been specifically advised to consult
with an attorney before executing this Separation Agreement, and that he has
been allowed up to twenty-one (21) days to consider whether to accept the
benefits of this Separation Agreement in return for the releases contained in
this Separation Agreement. If Employee decides to execute the Separation
Agreement before the expiration of the twenty-one (21) day period after
presentment, Employee hereby certifies and represents that it was his own
decision, made after adequate reflection concerning the purposes and effects of
this Separation Agreement and that execution of this Separation Agreement was
not coerced by the Released Parties or anyone acting on their behalf or in
concert with them. Before execution of this Separation Agreement, Employee
warrants and represents that he understands the reason for his employment
separation and had the opportunity to discuss with representatives of Employer
the terms, contents and conditions of this Separation Agreement. Consequently,
Employee has fully informed himself and warrants and represents that he executed
this Separation Agreement knowingly and voluntarily. This Separation Agreement
may be revoked by Employee at any time within seven (7) days after the
Separation Agreement’s execution by notifying the Employer’s General Counsel
(Todd Walker) of the revocation of the acceptance of this Separation Agreement.
Such revocation must be submitted to Employer’s home office located at
Amerisafe, Inc., ATTN: Todd Walker, 2301 Hwy. 190 West, DeRidder, LA 70634,
Phone: (337) 463-9052, Fax: (337) 463-7298, E-mail: twalker@amerisafe.com. If
not revoked before the expiration of seven (7) days following its execution,
this Separation Agreement will become effective and binding and payment will be
submitted for processing on or about Employer’s first regular payroll period
occurring more than eight (8) days after Employer’s receipt of a fully executed
original of this Separation Agreement.

 

  F. Pending Claims Representation. Employee represents, acknowledges and
confirms that he has not filed or otherwise initiated any lawsuit, complaint,
charge, demand or any other proceedings against Employer in any local, state or
federal court or governmental agency or commission based upon any events or
items occurring prior to and through the date of execution of this Separation
Agreement. Employee expressly waives any right to damages or any other legal and
equitable relief in connection with any legal proceedings, agency proceedings
and any lawsuit that is filed in the future and which is in any way based upon
the events occurring before execution of this Separation Agreement or which is
in any way related to the claims, causes of action, damages and relief released
herein.

 

  G.

Employer Release of Non-Competition Restrictions. In consideration of the
releases provided by Employee to Employer and for other good and valuable
consideration, Employer hereby releases Employee from the non-competition
prohibitions set forth in Section 10.06 of the Executive Officer Employment

 

Page 7 of 10



--------------------------------------------------------------------------------

 

Agreement entered into between Employer and Employee. In this regard, Employer
agrees that it will not take any legal action to enforce the specific
restrictions set forth in Section 10.06 of the Executive Officer Employment
Agreement and that Employer will not attempt to prohibit or restrict Employee
from rendering services, in an employment or officer capacity, with any company
or entity which would otherwise be prohibited under the terms of Section 10.06
of the Executive Officer Employment Agreement. Employee is not, however,
released from the non-solicitation provisions set forth in Section 10.07 of the
Executive Officer Employment Agreement and Employee hereby acknowledges and
affirms that the non-solicitation obligations set forth in Section 10.07 of the
Executive Officer Employment Agreement shall survive Employee’s separation of
employment and shall remain in full force and effect in accordance with the
specific terms and conditions, geographic areas and time periods set forth in
the Executive Officer Employment Agreement, and attachment “A” thereto, and
including the specific restrictions set forth in Section 10 of the Executive
Officer Employment Agreement. Employee represents, warrants and agrees that he
will comply with the non-solicitation restrictions set forth in Section 10 of
the Executive Officer Employment Agreement.

 

  H. Continuing Obligations of Employee. In addition to any continuing
obligations or surviving obligations that are specifically addressed in this
Separation Agreement or that are otherwise applicable as a matter of law,
Employee expressly agrees, represents and warrants that he will comply with any
and all applicable rules, laws, policies, regulations, directives and orders
which may be applicable to him and which may have existed by virtue of his
position as an Executive Officer with Employer and that, to the fullest extent
applicable, Employee shall continue to comply with same. Employee further
acknowledge, represents and warrants that he has not been requested by Employer
and has not been induced by Employer to breach any legal obligations or
regulatory obligations that may be applicable to Employer or to Employee by
virtue of his Executive Officer position with Employer and whether or not
arising during Employee’s employment with Employer or in connection with this
Separation Agreement. Additionally, Employee represents and warrants that he has
complied with any and all applicable legal and regulatory obligations during his
employment with Employer and that, during the course and scope of his employment
with Employer, he did not violate or breach, or cause Employer to violate or
breach, any such legal or regulatory obligations or requirements.

 

4.

DEFINITION OF “AFFILIATES”. As used herein, the term “Affiliates” shall include
any person, corporation, partnership, limited liability company, joint venture
or other entity that directly, or indirectly, through one or more
intermediaries, owns or controls, or is owned or is controlled by, or is under
common ownership or control with, or, in certain instances is managed by,
Employer, and further, shall include Employer’s and each Affiliate’s respective
predecessors, successors and assigns. Affiliates also include the following
named entities: Amerisafe Risk Services, Inc., American Interstate Insurance
Company, Amerisafe General Agency, Inc., Silver Oak Casualty, Inc., and American

 

Page 8 of 10



--------------------------------------------------------------------------------

 

Interstate Insurance Company of Texas. Affiliates also include the shareholders,
officers, directors, managers, agents, employees, attorneys and insurers of
Affiliates. Protections afforded Employer under this Separation Agreement and
the obligations imposed on Employee, including the releases contained in this
Separation Agreement, shall be for the benefit of and shall inure to the benefit
of Affiliates and the Affiliates are expressly declared and deemed third party
beneficiaries to this Separation Agreement.

 

5. MISCELLANEOUS

 

  A. The obligations of Employee under this Separation Agreement are personal
and may not be assigned or delegated to any other person. The obligations of
Employee under this Separation Agreement shall be binding upon Employee’s heirs,
personal representatives and successors in interest, and shall inure to the
benefit of the Employer, the Released Parties, Affiliates and any of their
successors, representatives and assigns.

 

  B. This Separation Agreement shall be assignable by Employer, in whole or in
part without the Employee’s prior consent.

 

  C. This Separation Agreement contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matters hereof
and any and all prior discussions, negotiations, commitments, letters of intent,
memoranda, writings and understandings related hereto are hereby superseded.
This Separation Agreement can be amended only by a written agreement executed by
each party hereto.

 

  D. This Separation Agreement is being entered into, in whole or in part, in
Beauregard Parish, Louisiana, for performance, in whole or in part, in
Beauregard Parish, Louisiana. This Separation Agreement shall be interpreted in
accordance with the laws of the State of Louisiana and Louisiana law shall
apply. This Separation Agreement shall be governed by the laws of the State of
Louisiana, without regard to the application of conflicts of laws principles.
This Separation Agreement may be executed in multiple originals or counterparts
and is effective upon signature of the parties.

 

  E. Each term and condition of this Separation Agreement shall be considered
severable, and if, for any reason, any provision or provisions, or portions
thereof, are determined to be invalid, overbroad, or unenforceable for any
reason, such provision or provisions shall be deemed modified or may be reformed
by a court of competent jurisdiction, to the extent required to render it valid,
enforceable and binding, and such determination shall not affect the validity or
enforceability of any other provision of this Separation Agreement. In the event
that such an invalid, excessively broad, or otherwise unenforceable provision
cannot be modified or reformed such that it may be enforced, then said court
shall, only to the extent necessary, strike or sever the invalid, excessively
broad or unenforceable provision and enforce the remaining provisions of this
Separation Agreement. Severability and reformation shall apply.

 

Page 9 of 10



--------------------------------------------------------------------------------

  F. In the event Employee breaches any of his obligations or terms as set forth
in this Separation Agreement or any representations and warranties contained in
this Separation Agreement or in the event the Employer seeks enforcement of any
term, obligation, representation or warranty set forth in this Separation
Agreement, Employer shall be entitled to recover and Employee shall be obligated
to pay all attorney’s fees, court costs and expenses incurred by Employer.

 

  G. This Separation Agreement and the presentment of this Separation Agreement
to Employee shall not in any way be construed as an admission by Employer that
it has in any way acted wrongfully or that any particularized claim exists with
respect to Employee or any other person or entity or that Employee has any
causes of action or rights of action whatsoever against Employer.

 

  H. Employee agrees and acknowledges that the amount being paid to him, as
referenced herein, by Employer is fair, reasonable and adequate and constitutes
good and valuable consideration based on his independent evaluation and
diligence.

 

  I. Upon acceptance and execution of this Agreement, Employee shall forward one
fully executed original to Employer’s General Counsel (Todd Walker), 2301 Hwy.
190 West, DeRidder, LA 70634, Phone: (337) 463-9052, Fax: (337) 463-7298,
E-mail: twalker@amerisafe.com.

 

6. ACKNOWLEDGMENT. Employee represents, warrants and agrees that he: (i) fully
understands his rights to discuss all aspects of this Separation Agreement with
an attorney of his choice; (ii) to the extent, if any, that he desires, he has
availed himself of these rights; (iii) has carefully read and fully understands
the provisions of this Separation Agreement; and (iv) has entered into and
executed this Separation Agreement without duress or coercion from any source.

 

EMPLOYER

 

Amerisafe, Inc.

    EMPLOYEE BY:   /S/    TODD WALKER             /S/    DAVID O.
NARIGON          

Todd Walker,

Executive Vice President,

General Counsel and Secretary

    David O. Narigon Date:   03/02/2010                 Date:   03/02/2010

 

Page 10 of 10